Citation Nr: 0637954	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, in which the RO 
determined that the appellant's claim of entitlement to 
service connection for PTSD had previously been denied in an 
unappealed rating decision dated in October 1997; and that 
new and material evidence had not been submitted to reopen 
the appellant's claim.  Subsequent to the receipt of 
additional evidence, the RO continued to deny the appellant's 
claim on the basis that the additional evidence was not new 
and material. See rating decisions dated in January 2001 and 
January 2002.  The appellant, who served on active duty from 
October 1969 to April 1972, appealed the September 2000 
rating decision to the BVA.   

In May 2004, the Board remanded the case to the RO to 
determine whether the appellant wanted a hearing.  The 
appellant requested that he be scheduled for a hearing before 
a Veterans Law Judge at the RO.  The RO notified the 
appellant that his hearing was scheduled for July 21, 2004; 
however, the appellant failed to appear with no explanation 
provided.  His hearing request was therefore considered 
withdrawn.  The RO then referred the case back to the Board 
for further review. 

In December 2004, the Board determined that new and material 
evidence sufficient to reopen the appellant's previously 
denied PTSD claim had not been submitted; and denied the 
appeal.  The appellant appealed the Board's December 2004 
decision to the United States Court of Appeals for Veterans 
Claims (the "Court").  Pursuant to a June 2006 Joint 
Motion, the Court vacated the Board's December 2004 decision 
and remanded the case to the Board for further adjudication. 
See June 2006 order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
PTSD discloses a need for further development prior to final 
appellate review.  

In this case, the RO originally denied service connection for 
PTSD in a rating decision dated in November 1996 on the basis 
that (1) the appellant did not have a specific diagnosis of 
PTSD and (2) the claims file contained no competent evidence 
confirming that the appellant experienced a stressful 
incident or event in service that could be related to a 
diagnosis of PTSD. See also June 1997 rating decision.  The 
denial of service connection was affirmed in subsequent 
rating decisions dated in June 1997, September 1997 and 
October 1997.  

In December 1996, the appellant submitted a Notice of 
Disagreement to the November 1996 rating decision.  In 
response, the RO issued a Statement of the Case in December 
1996.  Thereafter, the appellant submitted a letter titled 
"Substantive Appeal." See February 1997 letter.  In the 
letter, the appellant requested an additional 60 or 90 days 
"on [his] time to appeal to [the] Board of Veterans 
Appeals" as he indicated that there was additional evidence 
he needed to acquire in support of his claim.  The appellant 
asked that he be notified by the RO if his request for an 
extension of time was not granted. Id.  The RO did not 
respond to the appellant's February 1997 letter.  Thereafter, 
additional evidence in support of the appellant's claim was 
associated with the claims file. See evidence received in 
June 1997.  At that time, the appellant submitted a second 
letter to the RO titled "Board of Veterans Appeals."  In 
this letter, the appellant indicated that (1) he was 
submitting information in regards to his claim for PTSD and 
nerves and (2) he experienced many physical disabilities.  It 
appears that the RO did not consider either the appellant's 
February 1997 or June 1997 letter to constitute a Substantive 
Appeal to the Board.  After reviewing the additional evidence 
submitted by the appellant, the RO continued to deny service 
connection for PTSD. June 1997 rating decision.  

The appellant was subsequently diagnosed with PTSD.  However, 
the RO continued to deny the appellant's claim in rating 
decisions dated in September 1997 and October 1997 on the 
basis that there was still no evidence of a verified stressor 
in service to account for the diagnosis of PTSD.  In 
connection with the October 1997 rating decision, the RO 
notified the appellant of his appellate rights.  Since the 
appellant did not submit a Notice of Disagreement within one 
year of notification of the October 1997 rating decision, the 
RO and the Board ultimately viewed the October 1997 rating 
decision to be a final decision. See 38 U.S.C.A. § 7105(c) 
(West 2002); see also 38 C.F.R. §§ 20.302, 20.1103 (2006).  
The appellant now argues that he was not required to appeal 
the October 1997 rating decision as that decision was never 
final.  Specifically, he asserts that either his February 
1997 or June 1997 letter constituted a Substantive Appeal to 
his November 1996 rating decision under 38 C.F.R. § 20.202. 
See appellant's brief to the Court, pgs. 13-19.  As such, he 
contends that the new and material evidence standard is not 
applicable to this case.  

Pursuant to the relevant regulations, an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely 
Substantive Appeal. See 38 C.F.R. § 20.200.  A Substantive 
Appeal consists of a properly completed VA Form 1-9, "Appeal 
to Board of Veterans' Appeals" or correspondence containing 
the necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions a veteran needs to 
take to perfect an appeal. Id.  A Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  If a claimant 
fails to file a Substantive Appeal in a timely manner, and 
fails to timely request an extension of time, he or she is 
statutorily barred from appealing the RO's decision. Roy v. 
Brown, 5 Vet. App. 554, 556 (1993). See also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).


In this case, the appellant filed a Notice of Disagreement to 
the November 1996 rating decision in December 1996.  That 
same month, the RO issued a Statement of the Case with a 
cover letter that informed the appellant that he needed to 
file a formal appeal in order to complete his appeal.  The 
letter went on to state that the RO enclosed a VA Form 9 
which the appellant could use to complete his appeal; and 
that the appellant's appeal should address (1) the benefit he 
wanted, (2) the facts of the Statement of the Case with which 
he disagreed and (3) the errors that the appellant believed 
had been made by the RO. See December 1996 letter from the RO 
attached to the December 1996 rating decision.  The letter 
also stated that the appellant had to file his Substantive 
Appeal within 60 days from the date of the letter or within 
the remainder, if any, of the one-year period from the date 
of the letter attached to the November 1996 rating decision.  
In bold, the letter stated "if we do not hear from you 
within this period, we will close your case."  It went on to 
report that if the appellant needed more time to file his 
appeal, he should request more time before the time limit for 
filing his appeal expired. Id.  

The appellant then submitted his February 1997 and June 1997 
letters.  While neither of these letters strictly comply with 
VA's regulations that the appellant set forth the benefits 
sought in his appeal, the facts of the Statement of the Case 
with which he disagreed or the errors that the appellant 
believed had been made by the RO, both of the letters appear 
to indicate by their titles the appellant's intent to pursue 
his appeal to the Board.  Even if the Board found that the 
February 1997 letter did not constitute a Substantive Appeal, 
it would at least have to be considered a request for an 
extension of time to file such an appeal to the Board. See 38 
C.F.R. §§ 3.109(b), 20.3032, 20.303 (2006).  Notably, 
although it appears from the appellant's June 1997 that he 
thought the RO "granted" his request for an extension of 
time, the Board observes that there is no evidence 
documenting such a ruling in the claims file.  Regardless, 
the June 1997 follow-up letter from the appellant titled 
"Board of Veterans Appeals" was submitted within one year 
of the appellant's November 1996 rating decision and was 
therefore timely.  Given the title of that document, its 
reference to the appellant's claim for disability for PTSD, 
and the February 1997 request for an extension of time on 
"[his] appeal to [the] Board of Veterans Appeals," the RO 
and the Board should have liberally construed the June 1997 
letter as a Substantive Appeal.  Thus, the November 1996 
rating decision is the rating decision on appeal before the 
Board; and new and material evidence was not needed to 
"reopen" the appellant's claim. 38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 20.1100(a), 20.1104.  

In view of the determination that the November 1996 rating 
decision (rather than the September 2000 rating decision) is 
on appeal, the Board believes that the RO, consistent with 
the principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to conduct a de novo 
review of the claim based on the evidence in its entirety and 
an opportunity to perform any development deemed necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The case should again be reviewed by the 
RO on the basis of all relevant evidence 
contained within the claims file, including 
any new evidence submitted by the appellant 
in response to the Court's June 2006 order or 
this remand.  After reviewing the record as a 
whole, the RO should determine whether 
additional development is necessary in 
regards to attempting to confirm the 
appellant's alleged PTSD stressor events, 
including the appellant's claim that he was 
caught in the line of sniper fire while in 
Tam Key, Vietnam.  If such development is 
deemed warranted, the RO should contact the 
United States Army and Joint Services Records 
Research Center (JSRRC) and provide them with 
copies of all of the appellant's service 
personnel records.  JSRRC should also be 
provided with a copy of the appellant's PTSD 
questionnaires and statements.  They should 
be requested to provide any additional 
information that might corroborate the 
appellant's alleged stressor events.  Any 
information obtained should be associated 
with the claims file.  Following the receipt 
of the report from JSRRC, and the completion 
of any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing in-service 
stressor events verified by JSRRC.  If no 
stressor event has been verified, the report 
should so state.  The report should be added 
to the claims file.

	3.  If additional development performed 
pursuant to paragraph two (2) above 
indicates that the appellant experienced an 
in-service stressor event, the RO should 
then schedule the appellant for a VA 
psychiatric examination to determine the 
etiology of any current PTSD.  All indicated 
studies, tests, and evaluations deemed 
necessary should be performed.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify which stressors 
detailed in the report of JSRRC or the RO's 
report are responsible for that conclusion, 
or whether the currently manifested PTSD is 
related to other nonservice or nonverified 
events specified in the examination report.  
The claims file must be made available to 
the examiner for review and the examination 
report should reflect that such review is 
accomplished.  A complete rationale for all 
opinions offered should be provided.  

4.  If additional development is performed 
pursuant to paragraphs two (2) and three (3) 
above, the case should again be reviewed by 
the RO on the basis of all relevant evidence 
of record.  If the benefit sought is not 
granted, the appellant and his representative 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


